          Case 1:18-cv-12338-ADB Document 58 Filed 11/19/20 Page 1 of 4




                                UNITED STATES DISTRICT COURT

                                 DISTRICT OF MASSACHUSETTS



 KEVIN RICHARDSON II, and All Others
 Similarly Situated,
                                                Civil Action No. 1:18-CV-12338-ADB
                   Plaintiff,
                                                STIPULATION AND [PROPOSED]
 v.                                             ORDER OF DISMISSAL PURSUANT
                                                TO FED. R. CIV. P. 41(a)(1)(A)(ii)
 THE UPS STORE, INC. and J&V
 LOGISTICS LLC,

                   Defendants.




        Plaintiff Kevin Richardson II and Defendants The UPS, Store, Inc. and J&V Logistics

 LLC, by and through their undersigned counsel, hereby stipulate and agree that this action shall

 be dismissed with prejudice and without costs pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii).




  Dated: November 19, 2020                          /s/ Bailey Buchanan
                                                    Orestes G. Brown (BBO No. 566431)
                                                    Bailey Buchanan (BBO No. 651966)
                                                    Metaxas Brown Pidgeon LLP
                                                    900 Cummings Center
                                                    Suite 207T
                                                    Beverly, MA 01915
                                                    Tel: (978) 927-8000

                                                    Counsel for Plaintiff




                                                1
ny-2017436
EAST\177576120.1
          Case 1:18-cv-12338-ADB Document 58 Filed 11/19/20 Page 2 of 4




  Dated: November 19, 2020                  /s/ Paul B. Lewis
                                            Paul B. Lewis (BBO No. 560228)
                                            DLA PIPER LLP (US)
                                            33 Arch Street, 26th Floor
                                            Boston, MA 02110
                                            Tel: (617) 406-6000

                                            Counsel for The UPS Store, Inc.




  Dated: November 19, 2020
                                            /s/ Nicholas Scobbo, Jr.
                                            Nicholas J. Scobbo, Jr. (BBO No. 448900)
                                            Ferriter Scobbo & Rodophele PC
                                            Suite 2611
                                            125 High Street
                                            Boston, MA 02010
                                            Tel: (617) 737-1800

                                            Counsel for J&V Logistics LLC




                                        2
ny-2017436
EAST\177576120.1
          Case 1:18-cv-12338-ADB Document 58 Filed 11/19/20 Page 3 of 4




                                    [PROPOSED] ORDER

       This matter is before the Court on the Parties’ Stipulation and [Proposed] Order, IT IS

HEREBY ORDERED that Plaintiff Kevin Richardson II’s claims against Defendants The UPS

Store, Inc. and J&V Logistics LLC in this action are dismissed in their entirety with prejudice

and without costs pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).




IT IS SO ORDERED.


DATED: ________________, 2020                       __________________________________
                                                    Honorable Allison D. Burroughs
                                                    United States District Judge




                                                3
ny-2017436
EAST\177576120.1
          Case 1:18-cv-12338-ADB Document 58 Filed 11/19/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I, Paul B. Lewis, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) on November 19, 2020, and there are no non-registered participants.



                                                              /s/ Paul B. Lewis
                                                              Paul B. Lewis




                                                  4
ny-2017436
EAST\177576120.1
